DETAILED ACTION	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Claims 1-11 in the reply filed on 01/26/2021 is acknowledged.  The traversal is on the ground that there is no serious search burden to examine inventions I and II and invention II and III, and that inventions I and II.  This is not found persuasive because inventions I and II require a unique search strategy that involves a different field of search. This is classified as a serious search burden in MPEP 808.02. Inventions II and III have a serious search burden because they have a separate classification AND they would require a different field of search. Invention II is classified in A01G27/005 and invention III is classified in A01G27/04. It would be considered an unreasonable search burden to search every sub-class of A01G27/04 and to implement a different search strategy for each of these. See MPEP 808.02.
Applicant also amended claims to delete the “straight” limitations mentioned in the restriction; however, the product as claimed in invention I can still be made by another materially different process. The array of capillary tubes in claim 1 can be disposed on the bottom surface horizontally while in invention II claim 12 the process has them only being disposed vertically. 
The requirement is still deemed proper and is therefore made FINAL.
It is unclear whether applicant has cancelled claims 12-20 or withdrew them. On page 1 of the response to restriction requirement applicant states that they cancelled claims 12-20; however, the amended Claims state they are withdrawn.  For examination purposes claims 12-20 will be treated as withdrawn. 
Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction requirement in the reply filed on 01/26/2021.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first and second adjusting holes and first and second adjusting locking mechanism  must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference signs mentioned in the description: 111b, 112a, .  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are 
The drawings are objected to because “M modular trays in Figure 1.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "102m/102f" and "202m/202f" have both been used to designate male/female connector.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because lines 7-8 recite "said water tank".  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: 
Paragraph [00015], line 1 recites “(3D) of the” which should be --(3D) schematic diagram of the-.
Paragraph [00026], line 3 recites “are positive integer” which should be --are positive integers--.
Paragraph [00026], line 5 recites “means for support vine” which should be --means to support vine--.
Paragraph [0028], line 15 recites “capillary tubes 306 is made” which should be --capillary tubes 306 are made--.
Paragraph [0031], line 4 recites “distal end 501 and proximal end 502” which should be --distal end 502 and proximal end 501--.  
Appropriate correction is required.
Claim Objections
Claims 2-7 are objected to because of the following informalities:  
Claims 2-4, line 1 recites “tower claim 1” which should be --tower of claim 1--.
Claim 3, line 9 recites “so as said” which should be --so said--.
Claim 3, line 12 recites “so as said” which should be --so said--.
Claims 5-6, line 1 recites “tower claim 4” which should be --tower of claim 4--.
Claim 7, line 1 recites “tower claim 5” which should be --tower of claim 5--.
Claim 11, line 1 recites “claim 7 said” which should be --claim 7 wherein said--.
  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “said bottom” in line 24. It is unclear whether the applicant is referring to “said bottom surface” or “said bottom side”. For examination purposes “said bottom” will be referred to as “said bottom side”.
Claim 3 recites “a plurality of horizontal the length of said plurality of tubes is extended by inserting other tube” in lines 11-12. It is unclear what is meant by this. For examination purposes this will be read as --the length of said plurality of horizontal auxiliary tubes is extended by inserting one of said horizontal auxiliary tubes--. 
Claim 9 recites the limitation "said protecting outer shelf" in line 1 which is not mentioned previously in claim 9 or any claim it depends on.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes claim 9 will be read as depending from claim 8 where “protecting outer shelf” is introduced.
Claim 10 recites the limitation "said capillary material" in lines 1-2 which is not mentioned previously in claim 10 or any claim it depends on.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes claim 10 will be read as depending from claim 8 where “capillary material” is introduced.
Claims 2, 4-8, and 11 are rejected based on dependency from claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over Williams (U.S. 2010/0313474) in view of Bohlmann (U.S. 5022183) and Bilge (U.S. 10893647).
Regarding claim 1, Williams discloses a self-watering modular planter, comprising: a plurality of modular trays 10 (Figure 1) configured to provide a growing medium, each of said modular tray having an open top side (See annotated Figure 1 below; Reference T), a bottom side (Annotated Figure 1; Reference B), a left side (Annotated Figure 1; Reference L), a right side (Annotated Figure 1; Reference R), a front side (Annotated Figure 1; Reference F), and a back side (Annotated Figure 1; Reference C); and an extendable frame skeleton connected to secure said plurality of modular trays (Annotated Figure 1; Reference S); a plurality of receptors (Annotated Figure 1; Reference A) disposed on said bottom side, configured to provide means for said extendable frame skeleton to insert therethrough; a bottom surface 30 (Figure 3A) vertically dividing said modular tray into a water tank and said growing medium; andResponse to Restriction Requirements/Election Application No. 16/006,843Page 11said left side and said right side further comprises a first connector 516 (Figure 5b) and a second connector 516 (Figure 5b; Paragraph [0037], lines 5-10) (The raised ridge would be attached to every side that is being connected to another modular tray) respectively configured to connect to other of said modular trays; a set of legs 118 (Figure 1; Paragraph [0034], lines 2-4), arranged at four corners of said bottom, configured to slide snugly to said first bar member and said second bar member when said plurality of modular trays are stacked vertically.
Williams fails to disclose wherein: a space inside said modular tray further comprises: a first bar member welded to said left side and said right side spanning across the length of said modular tray; a second bar member, welded to said left side and said right side spanning across the length of said modular tray, disposed parallel to said first plate; a plurality of dividers welded to said front side and said back side of said modular tray and perpendicular to said first bar member and said second bar member; and an array of capillary tubes, disposed along said bottom surface and in fluid communication with said water tank, operable to provide water to soils of said modular tray by means of a capillary action.
Bohlmann teaches, in the analogous art of planters, wherein: a space inside the modular tray comprises: a first bar member 18 (Figure 1) welded to said left side and said right side spanning across the length of said modular tray; a second bar member 18 (Figure 1), welded to said left side and said right side spanning across the length of said modular tray, disposed parallel to said first plate; a plurality of dividers 16 (Figure 1) welded to said front side and said back side of said modular tray and perpendicular to said first bar member and said second bar member.
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have combined the self-watering modular planter as disclosed by Williams and add the bar members and dividers as taught by Bohlmann in order to allow the planter to hold multiple pots (Column 2, lines 5-7).
Bilge teaches, in the analogous art of planters, an array of capillary tubes (318, 322, and 324; Column 9, lines 44-51) in fluid communication with a water tank, operable to provide water to soils of a modular tray by means of capillary action.
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have modified the self-watering modular planter as disclosed by Williams and add the capillary tubes to the bottom surface in order to transfer the water from the water reservoir (Column 9, lines 48-51).

    PNG
    media_image1.png
    849
    759
    media_image1.png
    Greyscale

Regarding claim 2, Williams, Bohlmann, and Bilge teach the self-watering modular planter tower [of] claim 1 as stated above. Williams further discloses wherein said water tank further comprises outlets 312 (Figure 3b) disposed on said left side and said right side of said modular tray.
Regarding claims 4 and 5, Williams, Bohlmann, and Bilge teach the self-watering modular planter tower [of] claim 1 as stated above.
Williams fails to disclose the planter tower further comprising a mat disposed on said bottom surface of said modular tray; wherein said mat is a capillary mat having a plurality of layers capable of absorbing and releasing water.
Bilge teaches, in the analogous art of planters, a mat (Figure 1, 300, 304, 315, 316, 317, and 330) (Each are a layer of the mat) disposed on said bottom surface of said modular tray; wherein said mat is a capillary mat (Column 9, lines 22-24) having a plurality of layers (300, 304, 315, 316, 317, and 330) capable of absorbing and releasing water.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the self-watering modular planter as disclosed by Williams and add the capillary mat with a plurality of layers to the bottom surface of said modular tray as taught by Bilge in order to supply the capillary tubes with water (Column 9, lines 21-23).
Regarding claim 6, Williams, Bohlmann, and Bilge teach the self-watering planter tower [of] claim 4 as stated above.
Williams fails to disclose a mat comprising an array of drainage holes disposed throughout an area of said mat.
Bilge teaches, in the analogous art of planters, a mat comprising an array of drainage holes 317 (Figure 1; Column 10 lines 18-24) disposes throughout an area of said mat.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the self-watering planter as disclosed by Williams and add the mat comprising an array of drainage holes in order to prevent soil from getting in the water reservoir and allow water and air to pass through (Column 10, lines 18-24).
Regarding claim 7, Williams, Bohlmann, and Bilge teach the self-watering planter tower [of] claim 5 as stated above.
Williams fails to disclose a mat comprising a thin sheet of sponge capable of absorbing and releasing water.
Bilge teaches, in the analogous art of planters, a mat that comprises of porous material (Column 10, lines 19-20 and can absorb and release water (Column 9, lines 22-24) which by definition would be considered a sponge.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the self-watering planter as taught by Williams and have the mat comprise of a thin sheet of sponge, in order to allow the mat to absorb and release water (Column 9, lines 16-20) and it has been held within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Regarding claim 8, Williams, Bohlmann, and Bilge teach the self-watering planter tower of claim 6.
Williams fails disclose capillary tubes comprising a protecting outer shelf firmly connected to said bottom of said modular tray; and a capillary material inserted inside said protecting outer shelf and in fluid communication with said water tank.
Bilge teaches, in the analogous art of planters, capillary tubes comprising a protecting outer shelf 310 (Figure 11; Column 9, lines 27-29 and 55-56) firmly connected to said bottom of said modular tray; and a capillary material (Figure 1, 318, 322, and 324) inserted inside said protecting outer shelf and in fluid communication with said water tank (Column 9, lines 55-60).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have modified the self-watering planter as disclosed by Williams and add the capillary tubes comprising a protecting outer shelf in order to provide support for the capillary tube (Column 9, lines 28-29) and the capillary material inserted inside said protecting outer shelf in order to transfer the water (Column 9, lines 57-61).
Regarding claim 9, Williams, Bohlmann, and Bilge teach the self-watering plant tower of claim [8], (See 112 rejection) as stated above wherein said protecting outer shelf comprises a cylindrical tube 310 (Figure 11; Column 9, lines 27-29) (as used in the rejection above). 
Williams fails to disclose a capillary material comprising a cloth. 
Bilge teaches, in the analogous art of planters, a capillary tube being an extension of the mat by the protecting outer shelf (Column 10 lines 5-9) and the mat being made of a cloth (Column 10, lines 1-3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the capillary tubes as taught in claim 8 be made of the same material (cloth) as the capillary mats because they are connected via the protecting outer shelf therefore making the capillary material comprise of a cloth; and it has been held to be within the general skill of the worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 10, Williams, Bohlmann, and Bilge teach the self-watering plant tower of claim [8], (See 112 rejection) as stated above, wherein the capillary tube is capable of drawing water from said water tank to soils filled inside said growing medium (Column 9, lines 55-62).
Williams fails to disclose a capillary material comprising a fiber capable of drawing water from said water tank to soils filled inside said growing medium.
Bilge teaches, in the analogous art of planters, a capillary tube being an extension of the mat by the protecting outer shelf (Column 10 lines 5-9) and the mat being made of a fiber (Column 10, lines 1-3). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the capillary tubes as taught in claim 8 be made of the same material (a fiber) as the capillary mats because they are connected via the protecting outer shelf and they are capable of drawing water from said water tank to soils inside said growing medium (Column 9, lines 55-62) and it has been held to be within the general skill of the worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

    PNG
    media_image1.png
    849
    759
    media_image1.png
    Greyscale

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Williams (U.S. 2010/0313474) in view of Bohlmann (5022183) and Bilge (10893647) as applied to claim 1 above, and further in view of Hart (U.S. 5230197).
Regarding claim 3, Williams, Bohlmann, and Bilge teach the self-watering planter [of] claim 1. Williams discloses wherein the extendable frame skeleton comprises: a plurality of U-shaped frames (Annotated Figure 1, S).
Williams fails to disclose the plurality of vertical U-shaped frames having a first series of adjusting holes disposed along the length of said vertical U-shaped frames and a first adjusting locking mechanism; a plurality of horizontal auxiliary tubes having a second series of adjusting holes disposed along the length of said horizontal auxiliary tubes and a second set of adjusting locking mechanism, wherein the length of said plurality of said vertical U-shaped tubes is extended by inserting said plurality of horizontal auxiliary tubes at either end so  said first series of adjusting holes is lined up with said second series of adjusting holes; and [the length of said plurality of horizontal auxiliary tubes is extended by inserting one of said horizontal auxiliary tubes] (See 112 rejection) to either end so said second series of adjusting holes are lined up.
Hart teaches, in the analogous art of frames, plurality of vertical U-shaped frames (Figure 1, 14 and 15) having a first series of adjusting holes 63 (Figure 6) disposed along the length of said vertical U-shaped frames and a first adjusting locking mechanism (Column 3, lines 37-40); a plurality of horizontal auxiliary tubes having a second series of adjusting holes 64 (Figure 6) disposed along the length of said horizontal auxiliary tubes and a second set of adjusting locking mechanism (Column 3, lines 37-40), wherein the length of said plurality of vertical U-shaped tubes is extended by inserting said plurality horizontal auxiliary tubes at either end (Figure 7, has holes 63 and 64 on both sides) so as said first series of adjusting holes is lined up with said second series of adjusting holes (Column 3, line 39); and [the length of said plurality of horizontal auxiliary tubes is extended by inserting one of said horizontal auxiliary tubes] to either end (Figure 7, has holes 63 and 64 on both sides) so said second series of adjusting holes are lined up (Column 3, line 39).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have modified the extendable frame skeleton as disclosed by Williams and add the first and second series of holes, and the first and second adjusting locking mechanism in order to transfer the load from the frame to the locking mechanism (Column 3, lines 40-41).

    PNG
    media_image1.png
    849
    759
    media_image1.png
    Greyscale

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Williams (U.S. 2010/0313474) in view of Bohlmann (5022183) and Bilge (10893647)  as applied to claim 7 above, and further in view of Won (KR 101279133).
Regarding claim 11, Williams, Bohlmann, and Bilge teach the self-watering planter tower of claim 7 as stated above.
Williams fails to disclose wherein said left side and said right side each has a fan shape.
Won teaches, in the analogous art of planters, a tray being a fan shape (Paragraph [0033], lines 1-2), and since there is no invention in merely changing the shape or form of an article without changing its function except in a design patent.  Eskimo Pie Corp. v. Levous et al., 3 USPQ 23. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL LYNN RYDBERG whose telephone number is (571)272-6323.  The examiner can normally be reached on M-Th 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 5712705301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABIGAIL L RYDBERG/Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA D HUSON/Supervisory Patent Examiner, Art Unit 3642